DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues:
Claim Rejections - 35 USC § 112

Claims 27-30 were rejected under 35 USC § 112, as allegedly indefinite for failing to particularly point out and distinctly claim the subject matter which Applicants regard as the invention.

In particular, the Examiner alleged that “The specification does not clearly indicate the specific structure corresponding to ‘means for sensing reflections of the pulsed light in the spatial pattern’, ‘means for sensing pulses from reflections of the pulsed light’, ‘means for identifying one or more portions of the spatial pattern’, ‘means for determining a round trip time of the pulsed light from the sensed pulses’, ‘means for controlling the pulses to prevent sensing the pulses’, and ‘means for sensing pulses from reflections of light for a zero order portion of the spatial pattern’.” (See the subject action, page 4).

The proper test for meeting the definiteness requirement is that the corresponding structure (or material or acts) of a means (or step)-plus-function limitation must he disclosed in the specification itself in a way that one skilled in the art will understand what structure (or material or acts) will perform the recited function. Atmel Carp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1381 (Fed. Cir. 1999).

If one skilled in the art would be able to identify the structure, material or acts from the description in the specification for performing the recited function, then the requirements of 35 U.8.C. 112, second paragraph (corresponding to 35 U.S.C. § 112(b), are satisfied. Dossel, 115 F.3d 942, 946-47 (Fed.Cir.1997). Fulfillment of the Section 112(f) cannot be satisfied when there is a total omission of structure, as “[tjhere must be structure in the specification.” Atmel, 198 F.3d at 1382. However, 35 U.S.C. § 112(f) “sets forth a simple requirement, a quid pro quo, in order to utilize a generic means expression ... [a]ll one needs to do in order to obtain the benefit of that claiming device is to recite some structure corresponding to the means in the specification, as the statute states, so that one can readily ascertain what the claim means and comply with the particularity requirement of [35 U.S.C. § 112(b)].” Id.

Applicant submits that the specification recites sufficient structure corresponding to the above-recited limitations so that one can readily ascertain the meaning of the claims. For example, FIG. 3 and corresponding paragraphs [0051], [0059], [0061], and [0062] of the published subject application discuss the above-recited limitations.

Accordingly, Applicant respectfully requests the rejections be withdrawn.
Examiner’s Response:
Applicant’s arguments have clearly identified the structure in the specification corresponding to the generic means limitations.
As a result, the rejection under 35 USC § 112 is withdrawn.
These limitations will be interpreted as follows:
Claim Interpretation
Means for transmitting pulsed light in a spatial pattern – taught by transmitter (301); paragraph [0050].

Means for sensing pulses from reflections of pulsed light – taught by receiver (305); paragraph [0051].
Means for identifying one or more of the spatial patterns – taught by controller (310), figure 7, #714; paragraph 0062.
Means for determining round trip of the pulsed light from the sensed pulses – taught by controller (310), figure 7, #710; paragraph 0061.
Means for controlling the pulses to prevent sensing the pulses by the means for sensing the pulsed light in the spatial pattern – taught by controller (310); paragraph [0059].
Means for sensing pulses from reflections of light for a zero order portion of the spatial pattern - taught by figure 8; paragraph [0067].
Applicant argues:
In rejecting the TOF receiver configured to sense pulses from reflections of light from a structured light transmitter of independent claim 1, the Examiner relied upon Viswanathan, referring to FIG. 2 and paragraph [0019]. Figure 2 and paragraph [0019] are reproduced below for the Examiner’s convenience:
[see figure 2 of Viswanathan]
[0019] Referring now to FIG. 2, a block diagram of the MEMS laser beam display of FIG. 1 showing additional details of the mixed-mode depth detection circuitry in accordance with one or more embodiments will be discussed. A shown in FIG. 2, MEMS scanning engine 110 may receive and redirect light received from the red (R), green (G). blue (B), and infrared (IR) laser diodes 112 to project a visible color image on target 102 with the RGB lasers, and to further project an invisible image on target 102 with the IR laser. Image Processor 160 receives a video input signal and corresponding SYNC information and provides RGB+IR laser diodes 112 and pulse launch logic 124 with pixel modulation and timing information. TOF depth detector 114 may include an infrared (IR) photodetector 120 to detect a reflected IR beam 106 reflected off of target 102. The output of photodetector 120 is provided to the Analog Front End (AFE) 122 which may include a transimpedance amplifier (TIA), various gain stages (op-amps), filters, differentiators, cross-point detectors and Time-to-Voltage Converter (TVC) or a Time-to-Delay Converter (TDC). The TVC and TDC essentially function as integrators of Voltage or delay corresponding to the TOF of the photons from the transmitter to the detector after reflection. Pulse launch logic circuitry 124 receives timing information from image processor 160 and controls the temporal placement of a modulated RGB and/or IR pulse. Consistent with the embodiments described here, 124 can either directly control the RGB and IR laser diodes in 112 for image and video display and structured light applications and or via TOF Pulse Shaping circuitry 126 for TOF depth detection applications. In still other examples, TOF depth detector might be designed such that the IR photo detector 120 is a matrix sensor (TOF Sensor IC) of a certain resolution that is optically lensed to have a FOV that matches with the display FOV and in such configurations, the components 122 and 128 may be highly integrated into an application specific integrated circuit (ASIC) that also includes the matrix sensor array in the same die or package. Structured light depth detector 116 may comprise camera 130 that is capable of capturing an IR image and/or a visible image projected by MEMS scanning engine 110 onto target 102. The output of camera 130 may be provided to a structured light engine 132 which accepts the captured image from 130 and utilizes the spatial coding information received from 126 to apply transforms in the image processing unit 136 to extract the depth information of the target at 102. (See Viswanathan. Figure 2 and paragraph [0019], emphasis added).
As shown above, Applicant respectfully submits that Viswanathan appears to disclose two separate depth detectors: TOF depth detector 114 and structured light depth detector 116. According to Viswanathan, MEMS scanning engine 110 receives and redirects light from the RGB and IR laser diodes 112. As shown in Figure 2 and described in paragraph [0019], RGB and IR laser diodes 112 appears to be controlled by one or more of pulse launch logic 124 and TOF pulse shaping 126. Neither pulse launch logic 124 and/or TOF pulse shaping 126 appears to be associated with and/or receives instructions from structured light engine 132. MEMS scanning engine 110 then appears to project IR image and/or visible image 104 onto target 102. IR photodetector 120 then appears to detect reflected IR beam 106 reflected off of target 102. Viswanathan then goes on to describe that camera 130 of structured light detector 116 is capable of capturing an IR image and/or visible image projected by MEMS scanning engine 110 (e.g., the MEMS scanning engine 110 associated with TOF depth detector 114). Applicant respectfully submits that Viswanathan does not appear to teach that the TOF depth detector 114 senses pulses from reflections of light from a structured light transmitter. Rather, Viswanathan appears to disclose that structured light detector 116 receives reflections of light transmitted from MEMS scanning engine 110. As shown in Figure 2 and described in paragraph [0019], MEMS scanning engine 110 appears to be associated with the TOF system 114 and not structured light system 116. As such, Applicant respectfully submits that Viswanathan does not appear to teach or suggest at least “a time-of-flight (TOF) receiver configured to sense pulses from reflections of light from a structured light transmitter” as required by Applicant’s independent claim 1.

Applicant respectfully submits that independent claim 1 is in condition for allowance. Further, since Applicant’s independent claims 11, 19, and 27 include similar limitations to independent claim 1, Applicant respectfully submits that claims 11, 19 and 27 are in condition for allowance as well. Since the dependent claims depend from independent claims 1, 11, 19, or 27, Applicant respectfully submits that the dependent claims are in condition for allowance, as well. Accordingly, withdrawal of the rejections under 35 U.S.C. § 102 is respectfully requested.
Examiner’s response:
Applicant argues claim 1, which recites:
A depth finding system, comprising: a time-of-flight (TOF) receiver configured to sense pulses from reflections of light from a structured light transmitter.
Support in the specification of present application number 15/992,746 for the claimed time-of-flight receiver is shown as follows:
Figure 3, #305.
Paragraph [0051}, which recites:
The TOF receiver 305 may be collocated to the transmitter 301 and configured to sense reflections of at least a portion of the spatial patterned light from the transmitter 301. The reflections may then be used to identify pulses and determine a round trip time of the spatial patterned light (such as be controller 310 or signal processor 312). In some example implementations, the TOF receiver 305 is or includes one photodiode (such as an avalanche photodiode). In some other example implementations, the TOF receiver 305 is an array of photodiodes. The field of view of a photodiode or array of photodiodes may be narrowed (such as by an aperture or other funnel) so that the TOF receiver 305 is configured to sense pulses of a specific portion of the spatial patterned light. In some example implementations, the TOF receiver 305 may include a lens or multiple lenses to focus the light from a specific portion of the spatial patterned light onto the TOF sensor (such as to a photodiode or an array of photodiodes). If the TOF receiver 305 includes one photodiode, a depth measurement of one point of the scene may be performed using TOF ranging.
Figure 1 and figure 2 of Viswanathan show that their time-of-flight depth detector (114) is co-located with transmission optics [MEMS scanning engine (110)].
Paragraph [0019] of Viswanathan recites “… TOF depth detector 114 may include an infrared (IR) photodetector 120 to detect a reflected IR beam 106 reflected off of target 102...”


With regard to the limitation of claim 1 reciting “…configured to sense pulses from reflections of light from a structured light transmitter…”, support in the specification of present application number 15/992,746 is set forth by paragraph [0050], which recites:
The transmitter 301 may emit spatial patterned light with at least a portion of the spatial patterned light including pulses for TOF ranging. In some example implementations, the transmitter 301 may include or be coupled to one or more power sources for adjusting the power to cause pulses in the spatial patterned light. For example, the transmitter 301 may include a plurality of lasers coupled to a plurality of DOEs for transmitting the spatial patterned light. The lasers may be coupled to one or more power sources (e.g., each laser may be coupled to a separate power source). One or more of the power sources may increase and decrease the power to one or more lasers so that at least a portion of the spatial patterned light includes pulses for TOF ranging. In some example implementations, the one or more power sources are configured to vary the power to one or more light sources (such as lasers) in a mode for TOF ranging, and to maintain a constant power to the one or more light sources (such as lasers) in a mode for structured light depth sensing. In some other example implementations, the one or more power sources are configured to always vary the power to one or more light sources.
Paragraph [0021] of Viswanathan recites:
[0021] Referring now to FIG. 3, an isometric diagram of the display of FIG. 1 showing mixed-mode depth detection of a target within a field of view of the MEMS laser beam display in accordance with one or more embodiments will be discussed. As shown in FIG. 3, display 100 may project one or more scanned beams 104 in a field of 


“…In some embodiments, the coarse depth map and the fine depth map may be obtained simultaneously or nearly simultaneously wherein the TOF region 310 and structured light region 312 overlap in time and/or exist at the same time in one or more frames...”


	Based on the teachings of paragraphs [0021] and [0024], it is the Examiner’s position that Viswanathan anticipates the limitation reciting “…configured to sense pulses from reflections of light from a structured light transmitter…” – when this limitation is taken in the context defined by the specification of present application number 15/992,746.
	Applicant argues:
Claim Rejections - 35 U.S.C. §103

Claims 6-8, 16, 24 and 30 were rejected under 35 U.S.C. § 103, as allegedly being unpatentable over Viswanathan in view of Shpunt et al (U.S. Patent Publication No. 2018/0054610, hereinafter “Shpunt”). Applicant respectfully traverses such rejections.

Applicant respectfully submits that Shpunt does not appear to teach or suggest, nor has the Examiner asserted Shpunt to teach or suggest, at least the above-recited limitation of Applicant’s independent claims 1, 11, 19, and 27. Since the dependent claims depend from independent claims 1, 11, 19, or 27, Applicant respectfully submits that the dependent claims are in condition for allowance, as well. Accordingly, withdrawal of the rejections under 35 U.S.C. § 103 is respectfully requested.
	Examiner’s response:

	Further response:
	Parts of the Office Action mailed 11/20/2020, still deemed applicable, are set forth below in order to better facilitate an understanding of all issues.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-15, 18-23 and 26-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Viswanathan (2017/0068319).
With respect to claim 1, Viswanathan discloses:
A depth finding system [ taught by the abstract and figure 2 ], comprising: a time-of-flight (TOF) receiver [ taught by TOF depth detector (114)] configured to sense pulses from reflections of light from a structured light transmitter [ figure 2 shows the TOF depth detector (114) sensing reflections via beam paths (104 and 106) from a source of structured light (112; paragraph 0019)].
Claim 2 is anticipated by the depth map (TOF) circuitry (140).
Claim 3 is taught by the structured light source (112, paragraph 0019).
Claim 4 is taught by the structured light depth detector (116) in combination with figure 5. Claim 5 is anticipated in that the IR beam (106) is detected by photodetector (120), thus not being sensed by the structured light receiver.


Claims 11 -15, 18-23 and 26-29 are anticipated by the method of operation of the structure of Viswanathan applied to claims 1 -5 and 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 16, 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan in view of Shpunt et al (2018/0054610).
Claims 6 and 7 would have been obvious because Shpunt et al establishes that APD photodiodes (66) were conventional means for detecting in TOF range cameras.
The subject matter of claims 8, 16, 24 and 30 would have been obvious in that paragraph bottom of paragraph 0021 of Viswanathan suggests spatial patterns which include zero-orders.
Allowable Subject Matter
Claims 9, 17 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645